ANDERSON, Circuit Judge
(dissenting). Macdonald, bom in Nova Scotia in 1877, has, sinee 1921, lived with his wife and child in Somerville, Mass., where his- child is in the public school. In every aspect except one he is coneededly entitled to citizenship. But he is a captain of a United Fruit steamship. This is a Boston enterprise which — for reasons unknown to me and probably immaterial if known — has its steamships under British registry. Macdonald’s service — in and out of American ports but in a ship under British registry — is held to disentitle him to citizenship, although he has had his home in Massachusetts for more than five years. I cannot believe that Congress intended any such result to accrue from the proviso at the end of the long subdivision 7 of the Act of May 9, 1918, 40 Stat. 548. I construe that act as did Judge Bums in the Nicolich Case, 17 F.(2d). The act was in essence war legislation, worked out after we had been a year involved in the great World War. This subdivision gives Filipinos, Porto Ricans, *749aliens enlisting in ilie Army, the Navy, the Marine Corps, the Coast Guard, or serving in onr merchant marine (seven classes in all) a three-year probative term in these respective services, instead of “the required five-year residence within the United States.”
After lengthy procedural provisions in this seventh subdivision, there is a caveat, near the end, reading: “Provided further that service of aliens upon vessels other than of American registry, whether continuous or broken, shall not be considered as residence for naturalization purposes within the jurisdiction of the United States, and such aliens cannot secure residence for naturalization purposes during service upon vessels of foreign registry.” This proviso is held to bar the applicant. But the five-year period remains generally applicable. What was residence before is residence now. United States v. Habbick (D. C.) 287 F. 593.
To my mind, all that this proviso means is that the three-year provision shall not apply if the service be on vessels of foreign registry. Road in context, “during service upon vessels of foreign registry,” obviously means “through such service upon vessels of foreign registry.” The proviso has no bearing on rights under the five-year requirement. It simply limits the new grant, grounded on war service, to American registry. It offers a reward for three years of the designated dangerous war service; it does not penalize sea service under the flag of nations with which we were then in close association in the great war, by taking away naturalization rights accorded resident aliens for more than a centuiy. Cf. Act April 14, 1802, 2 Stat. 153; Statutory History of Naturalization, Appendix B, in Report to the President by the Commission on Naturalization, 69th Congress, First Session, Doc. No. 46.
At one time the statute prohibited any absence from the United States, but this prohibition was repealed in 1848. 9 Stat. 240.
There is nothing new in recognizing war service and service in the merchant marine as a ground for shortening the probative period. See the Act of July 17, 1862, 12 Stat. p. 597; Act of June, 1872, 17 Stat. p. 268, now R. S. § 2174.
The eighth subdivision, quoted in the majority opinion, simply offers further reward and protection to alien declarants serving on vessels of the United States for three years; but I cannot see that it lends the slightest support to the theory of my brethren that the quoted proviso from the seventh subdivision is to be extended into a general taboo upon sea service under foreign registry.